Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-10 are objected to because of the following informalities:  “wherein the speed of travel is compared to a prescribed value, and if the speed of travel is equal to or greater than, the prescribed value, then for performing a batch completion operation for a batch completion operation compatible event”.  “then for” appears to be a grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 6-10 the term "standard" of “standard event processing” is a relative term which renders the claim indefinite.  The term "standard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be able to ascertain which event processes appear “standard” and which are not “standard”.
performing standard event processes”, “that appear in standard event processing” “causing the game to progress, through defining the event processes” and “threshold values required for completing the standard event processing”.  It is unclear if these are all meant to be referring to the same thing.  Specifically it is unclear if standard event processing is the same as standard event processes, and it is unclear if event processes is meant to be referring to standard event processes.
In re claims 1 and 6-10 applicant claims (as per claim 1) “each individual subject process of a plurality of subject processes”, “batch completion operation for processing, as a batch, a plurality of subject processes”. It is unclear whether applicant is claiming “a first plurality of subject processes” and “a second plurality of subject processes”, or these are the same plurality.  Applicant goes on to claim “all of the plurality of subject processes”, which it is unclear what the differentiation would be between “a plurality of subject processes” and “all of the plurality of subject processes”.  It appears to examiner that “the plurality of subject processes” would be a reference to “all of” the plurality of subject processes.  Further it is unclear to which plurality of subject processes applicant is referring, as “a plurality of subject processes” was claimed twice previously.  Applicant goes on to claim “the subject processes that exceed a threshold” and “subject processes that are not displayed on a screen” , again it is unclear which of these previously identified subject processes to which applicant is referring, or if applicant is claiming a third and fourth plurality of subject processes.  Similar issues exist in claims 6-10
In re claims 1 and 6-10 applicant claims (as per claims 6-10) “receiving […] as a batch, a plurality of subject processes” and then later claims “the single batch completion operation excludes [certain subject processes]”, however these limitations appear to be in contrast to one another.  Applicant first positively claims that processing of a plurality of steps is occurring, and then appears to claim that 
In re claims 1 and 6-10 applicant claims (as per claim 1) “receiving individually an input of a user operation on a mobile information processing terminal, for each individual subject process”, but then later claims “wherein the batch operation inputting step may be forcibly selected in the individually inputting step, instead of receiving individually the input of the user operation”, this appears to overwrite a previously positively recited limitation, and is instead stating that “receiving individually an input of a user operation […] for each individual subject process”, may not occur.  This is indefinite as it is unclear whether receiving individually the input of the user is positively recited.  Further, applicant claims that this step “may” occur, as such it is unclear whether this limitation positively limits the claim, as applicant has not positively recited that the step occurs.  Similar issues exist in claims 6-10.
In re claims 8-10 applicant claims (as per claim 8) “wherein the speed of travel is compared to a prescribed value, and if the speed of travel is equal to or greater than, the prescribed value, then for performing a batch completion operation for a batch completion operation compatible event”.  It is unclear whether “a batch completion operation” is the same as “a single batch completion operation”.  If applicant is attempting to claim these as the same thing, consistent terminology is required such as “the single batch completion operation”.  Second it is entirely unclear to what “a batch completion operation compatible event” is referring, which is to say, it’s unclear if applicant is meaning to refer to 
Due to the indefiniteness of the claims, the art rejection is taken as best understood by examiner
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (Us 20120329538) in view of Tran (US 20120310971).
In re claims 1, 6, and 7 as best understood Hall discloses a game occurring in real space which creates a target effect area (see figure 7, paragraphs 72-74).  This appears to disclose receiving of an input, and a single batch operation as best understood by examiner, as the prior art describes this batch operation as being an operation which targets a plurality of monsters (see instant application spec paragraphs 68-69).  Further this discloses an execution processing step for causing the game to progress (paragraph 67, a target device within the target effect area is determined as being shot), and excluding subject processes which are not displayed on a screen and forcibly selected by the individually inputting step (as best understood by examiner this is taught under paragraphs 67-69 wherein players who are not within the area of effect are not hit, and thus no batch processing occurs)

In re claims 8-10 as best understood Hall discloses a game occurring in real space which creates a target effect area (see figure 7, paragraphs 72-74).  This appears to disclose receiving of an input, and a single batch operation as best understood by examiner, as the prior art describes this batch operation as being an operation which targets a plurality of monsters (see instant application spec paragraphs 68-69).  Further this discloses an execution processing step for causing the game to progress (paragraph 67, a target device within the target effect area is determined as being shot), and excluding subject processes which are not displayed on a screen and forcibly selected by the individually inputting step (as best understood by examiner this is taught under paragraphs 67-69 wherein players who are not within the area of effect are not hit, and thus no batch processing occurs)  Hall further discloses a speed traveling monitoring step, character movement in the game is linked to movement of the Mobile information processing terminal, and graphics are superimposed on city blocks of a real world map (paragraph 32 discloses virtual terrain within the real world, paragraph 38 discloses use of hills, buildings, and blocks as well as 3d TERRAIN MODELS)
Hall fails to disclose that the single batch completion operation comprises one of tilting the mobile information processing terminal, shaking the mobile information processing terminal, or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715